DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Warning
Applicant is advised that should claim 2 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 11 and 12, the claims re recited as depending from Claim 9, however, the first recitation of ring-shaped retaining element appears in claim 10.  For examination purposes, the claims shall be interpreted as depending from Claim 10, however, correction is required.
Claim 15, the recitation of “a well tubular structure” is unclear as the claim goes onto include the limitations of claim 13 which already positively recites “a well tubular structure”.  It is not clear if the elements are intended to be the same element or not.  Additionally, if they are taken to be the same element, it is not clear how Claim 15 is substantially different from Claim 13 as Claim 13 already appears to recite the same features.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al., U.S. Patent Publication 2014/0319783, in view of Fripp et al., U.S. Patent Publication 2013/0220644, hereinafter referred to as Gomez and Fripp.

Regarding Claim 1, Gomez discloses a downhole expandable metal tubular having an axial extension (as seen in Figures 1-3), to be expand ed in a well downhole to abut an inner face of a casing or a borehole (Paragraphs 0012-0013), forming projections (20) and grooves (occupied by seals 14/18 in Figure 1; Paragraphs 0009-0010), and the downhole expandable metal tubular has a substantially even 
While Gomez discloses the above structures of an expandable metal tubular, it does not expressly disclose that the tool is corrugated.
Additionally, Fripp teaches the use of downhole expandable metal tubulars which may be made of expandable folds (corrugated) as a mechanism to allow for expansion (Paragraph 0060).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the tubular body of Gomez to be corrugated as taught by Fripp.  Doing so would allow the expansion process (which is presented as using a swage in both Gomez and Fripp) to be simplified and extend the ratio of potential expansion diameter changes (Paragraph 0060).
Regarding Claim 2, Gomez further discloses that a sealing element (14) is arranged in at least one of the grooves (as seen in Figure 1; Paragraph 0009).
Regarding Claim 3, Gomez further discloses that the grooves have a smaller extension along the axial extension than the projections (as seen in Figures 1/2, the axial extension of the grooves is smaller than the relative space occupied by the intervening projections (Examiner notes that in the absence of a more explicit recitation of what structure is required to have a smaller extension, a broad interpretation is being applied, however, a more structural recitation of a given dimension or relative comparison may be sufficient to overcome the above interpretation).
Regarding Claim 4, Gomez further discloses that the downhole metal expandable tubular ends in projections (end rings 36/38) which are end projections (Paragraph 0010).
Regarding Claim 5, Gomez further discloses that the projections between the grooves are smaller in extension than the end projections (as seen in Figure 3, the projections do not extend are far 
Regarding Claim 6, Gomez further discloses that the projections have an axial extension (as seen in at least Figures 1/2, as the projections 20 have some axial dimension they are seen as having an axial extension).
Regarding Claim 7, Gomez further discloses that the projections (20) have a straight part substantially parallel to the axial extension (as seen in Figures 1/2, the outer face 22 is substantially flat and parallel to the tool central axis).
Regarding Claim 8, Gomez further discloses that a sealing element (14) is arranged in at least one of the grooves (as seen in Figure 1; Paragraph 0009).
Regarding Claim 9, in view of the modifications made in relation to Claim 1, Gomez further discloses that the expandable metal tubular in cross section across the axial extension has a square shape (as seen in Figure 1, at least a portion of the cross section may be seen as having a square shape
Regarding Claim 13, Gomez discloses an annular barrier to be expanded in an annulus between a well tubular structure and an inner face of a borehole or casing downhole for providing isolation between a first zone and a second zone of the borehole (Abstract, Paragraph 0004), the barrier comprising:
A tubular part adapted to be mounted as part of the well structure (as part of the tool as seen in Figure 1, the tool includes a mounting mandrel and swage to allow for the expansion, Paragraph 0012);
A downhole expandable metal tubular according to Claim 1 (as detailed above), surrounding the tubular part and having an outer face facing the inner face of the borehole/casing, each end of the expandable metal tubular being connected with the tubular part (as part of being mounted on the mandrel and using the swage, Paragraph 0012); and

Regarding Claim 14, Gomez discloses a downhole completion comprising:
A well tubular structure (Abstract; Paragraph 0010); and
A downhole expandable metal tubular according to claim 1 (as detailed above).
Regarding Claim 15, in view of the above 112b rejection, Gomez discloses the limitations presented in Claim 13 as previously discussed, wherein there do not appear to be any substantial structural differences between the “annular barrier” and “a downhole completion” as written.  
Regarding Claim 16, Gomez discloses a sealing expansion method comprising:
Arranging a downhole expandable metal tubular according to claim 1 (as detailed above) opposite an area to be sealed off (Paragraphs 0009-0012); and
Expanding the downhole expandable metal tubular to abut the area and thereby sealing off the area (Paragraphs 0004, 0012).
Regarding Claim 17, Gomez discloses a method comprising:
Arranging a downhole completion according to claim 15 (as detailed above), and
Expanding the downhole expandable metal tubular of the annular barrier to abut a casing/borehole wall in order to provide zonal isolation between a first and second zone of the casing/borehole (Paragraph 0012).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Doane et al., U.S. Patent Publication 2005/0189121, teaches the use of a downhole packer sealing tool which uses a wave pattern expandable metal seal body.
Hiorth et al., U.S. Patent 6,142,227, teaches the use of a packer seal which includes end ring compression for a metal sealing structure with multiple diameter expansion.
Martin et al., U.S. Patent 8,186,685, teaches the use of an expandable metal seal which includes grooves and protrusions for engaging a wellbore wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676